In re Blanque, David Andrew; — Defendants); applying for supervisory and/or remedial writs; Parish of Orleans, Civil District Court, Div. “G”, No. 82-16909; to the Court of Appeal, Fourth Circuit, No. 96CW-0906.
Writ granted. The record clearly establishes that Jennifer attained the age of 19 on March 27, 1996. Under the law, all existing child support obligations automatically expired on that date and no child support was due from the father, David Blanque, on April 1,1996. Therefore the trial court’s judgment of April 12, 1996 finding that David Blanque failed to pay the court-ordered support due April 1, 1996, and ordering him to pay the child support due April 1,1996, not later than April 19, 1996, was improper and is vacated and set aside. As indicated in the opinion of the Fourth Circuit Court of Appeal in this case dated April 3,1996, “the proper court to enforce the alimentary duty to support Jennifer beyond her nineteenth birthday is ... the 24th Judicial District Court for the Parish of Jefferson.”
WATSON, J., would deny the writ.